Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



2.	Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Takagi (US 20130312573 A1).
	Regarding claim 1, Takagi teaches a pry tooth having a shaft (hooking member 5, figure 1 and see annotated figure 6 below), a pry end (claw 5a, figure 5 and see annotated figure 6 below), and a second end (see annotated figure 6 below); a body having a first surface (see annotated figure 6 below) and a collar cavity within the body (see annotated figure 6 below), the collar cavity having an inner surface defined by a shelf between the collar cavity and the first surface, wherein the pry tooth shaft extends into the collar cavity through an opening in the shelf (see annotated figure 6 below); a collar movably positioned in the collar cavity, the collar having a coupling end (pin 7, see figure 6 and annotated figure 6 below) coupled to the pry tooth shaft at the second end; and a compression spring within the collar cavity, positioned over the shaft between the shelf and the coupling end of the collar(see annotated figure 6 below); wherein the pry tooth and the collar are movable between a retracted position and an extended position (see figures 1 and 6 and para. 0040)

    PNG
    media_image1.png
    835
    1075
    media_image1.png
    Greyscale

Annotated Figure 6
Regarding claim 2, Takagi teaches wherein the opening and the collar cavity are cylindrical (see annotated figure 6 above, figure 1 and para 0051).
Regarding claim 3, Takagi teaches wherein the opening and the collar cavity are coaxial to each other (see annotated figure 6 above).
Regarding claim 4, Takagi teaches wherein an inner surface of the pry end contacts the first surface when the pry tooth is in the retracted position (see figure 1).
	Regarding claim 5, Takagi teaches wherein the body further comprises a pry tooth recess (hole 4, figure 1)  in the first surface, and wherein an inner surface of the pry tooth recess (hole 4, figure 1, para. 0036) defines a surface of the shelf (see annotated figure 6 above).
	Regarding claim 6, Takagi teaches wherein the pry end (claw 5a, figure 1) of the pry tooth (hooking member 5, figure 1) is shaped to substantially fill the pry tooth recess (hole 4, figure 1) when the pry tooth is in the retracted position (figure 1).
	Regarding claim 7, Takagi teaches wherein the pry tooth recess (hole 4, see annotated figure 1) and the collar cavity are cylindrical (see annotated figure 1 below).

    PNG
    media_image2.png
    382
    490
    media_image2.png
    Greyscale

Annotated Figure 1
(see annotated figure 1 above).
Regarding claim 9, Takagi teaches wherein a portion of the collar extends beyond a second surface of the body, wherein the pry tooth is movable to the extended position when the collar is displaced against a force of the compression spring (see annotated figures 1.1 and 6.1 directly below, para. 0040 and 0041). 

    PNG
    media_image3.png
    382
    492
    media_image3.png
    Greyscale

Annotated Figure 1.1 

    PNG
    media_image4.png
    677
    569
    media_image4.png
    Greyscale

Annotated Figure 6.1
Regarding claim 10, Takagi teaches wherein the pry tooth (hooking member 5, figure 6) is movable to the extended position when the pry end (pry end 5a, figure 6) is displaced against a force of the compression spring (para. 0040).
(hooking member 5, figure 6) is adjustably coupled (pin 7, figure 6, para. 0036) to the coupling end of the collar (see annotated figure 6.1 above).
3.	Claim(s) 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramies et al. (US20130292278A1).
Regarding claim 12, Ramies et al. teach a pry tooth having a shaft, a pry end, and a second end (see annotated figure 1.2.3 below); a body having a first surface and a collar cavity (gap 350, figure 3, paragraph 0029) within the body, the collar cavity having an inner surface defined by a shelf between the collar cavity and the first surface (see annotated figure 1.2.3 below) wherein the pry tooth shaft extends into the collar cavity through an opening in the shelf; and means for moving the pry tooth between an extended position and a retracted position relative to the body (see annotated figure 1.2.3 below, para. 0027).

    PNG
    media_image5.png
    769
    655
    media_image5.png
    Greyscale

Annotated Figure 1.2.3
(see annotated figure 1.2.3 above).
Regarding claim 14, Ramies et al. teach wherein the body further comprises a pry tooth recess in the first surface, and wherein an inner surface of the pry tooth recess defines a surface of the shelf (see annotated figure 1.2.3 above).
	Regarding claim 15, Ramies et al. teach wherein the pry end of the pry tooth is shaped to substantially fill the pry tooth recess when the pry tooth is in the retracted position (see annotated figure 1.2.3 above).
	Regarding claim 16, Ramies et al. teach the method of using a bottle opener to remove bottle caps (para 0027). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723